Title: To Thomas Jefferson from Cavelier, fils, 20 June 1789
From: Cavelier (Cavallier), M., fils
To: Jefferson, Thomas


Dieppe, 20 June 1789. Has no doubt TJ is aware of scarcity of wheat and other grain that has existed in France too long. Has already, as mayor, brought several cargoes of American wheat from Le Havre, but hopes TJ will extend his protection to their town by procuring other cargoes directly, either for the account of the shippers or for that of the town of Dieppe, which would make remittances on London or Paris to the greatest advantage for the Americans.—After the powers given him by Barclay as consul general to look after interests of ships coming to that port, which he has exercised in respect to those bringing tobacco, TJ cannot doubt that he will have the same regard for those bringing wheat, which he understands is abundant in America. Does he dare hope that TJ will attend to a request dictated by sentiments of humanity?
